Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 04 January 2022, has been entered and the Remarks therein, filed 04 April 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Shenoy et al. in view of Miao et al., Altschuler, and Chi, necessitated by Applicants’ amendment received 04 April 2022, specifically, amended claims 1, 27 and 31. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
	Claims 1, 6, 12-14, 20-22, 27, 28, 31, 32, 34-37, 41, 42, 65-67, 69 and 75 are pending.
	Claims 1, 6, 12-14, 20-22, 27, 28, 31, 32, 34-37, 41, 42, 65-67, 69 and 75 are rejected.
	Claim 1 is objected to.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/059747, 04/25/207.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of UNITED KINGDOM, 1607127.6, 04/25/2016, was filed on 25 October 2018.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1, 6, 12-14, 20-22, 27, 28, 31, 32, 34-37, 41, 42, 65-67, 69 and 75 have the effective filing date of 25 April 2016.

Claim Objections
	The objections to Claims 1 and 27, in the Non-Final Office Action mailed 04 January 2022, are withdrawn in view of Applicants' amendment received 04 April 2022, in which the cited claims were amended.

Claim 1 is objected to because of the following informalities:
Claim 1, lines 12-13, recites: “…, the pores of the first size smaller than the pores of the second size;…”, which should read: “…, the pores of the first size are smaller than the pores of the second size;…”
Claim 1, lines 18-19, recites: “…at least one of: the third scaffold component further comprises a biologic material comprising collagen,…”, which should read: “…at least one of: the third scaffold component further comprises a biological material comprising collagen,…”, for the purpose of claim language consistency.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1, 6, 12-15, 20-22, 27, 28, 34-37, 41, 42, 65-67, 69 and 75 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 04 January 2022, is withdrawn in view of Applicants' amendment received 04 April 2022, in which the cited claim was amended.

35 U.S.C. § 112(b)
The rejection of Claims 1, 6, 12-15, 20-22, 27, 28, 34-37, 41, 42, 65-67, 69 and 75 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 04 January 2022, is withdrawn in view of Applicants’ amendment received 04 April 2022, in which the cited claims were amended or canceled].

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 12-14, 20-22, 27, 28, 31, 32, 34-37, 41, 42, 65-67, 69 and 75 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 6, 12-14, 20-22, 27, 28, 34-37, 41, 42, 65-67, 69 and 75 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for the same reason.]
[This rejection is cited in view of Applicant’s amendment.]

Claim 1, lines 18-28, recites: “…at least one of: the third scaffold component further comprises a biologic material comprising collagen, the porous biomaterial of at least one of the first osteoconductive scaffold component comprises a biological material comprising collagen, or the porous biomaterial of the second osteoconductive scaffold component, or the third scaffold component comprises a biological material comprising collagen, one or both of the first osteoconductive scaffold component or the second osteoconductive scaffold component further comprise one or more selected from the group consisting of: allograft trabecular bone, xenograft trabecular bone, demineralised bone matrix (DBM), and a calcium-based ceramic, and the scaffold components are layered together and provide a stable mechanical environment for promoting bone cell proliferation and vascularity.”

However, it is not clear which limitations are alternatively selectable according to the phrase ‘at least one of’. That is, it is not clear how many limitations are in the Markush group of those which are considered to be alternative selections as being ‘at least one of’, within the context of the claimed subject matter.
For the purpose of compact prosecution, the claim will be interpreted to mean that any one of the independent phrases describing the first and/or second osteoconductive scaffold component and/or the third scaffold component will be considered to be a Markush group selection. That is, prior art will only be required to address one of said independent phrases in order to be applicable prior art, within the context of claim 1.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 6, 12-14, 20-22, 27, 28, 31, 34-37, 65-67, 69 and 75 are rejected under 35 U.S.C. §103 as being unpatentable over Shenoy et al. (International Patent Application Publication No. WO 2008/157608 A1) in view of Miao et al. ((2010) Materials 3: 26-47), Altschuler (International Patent Application Publication No. WO 2014/125478 A1), and Chi (U.S. Patent No. 7,687,098 B1; Date of Patent: Mar. 30, 2010).
[All references cited in the Non-Final Office Action mailed 04 January 2022.]
[This rejection is cited in view of Applicant’s amendment.]

Shenoy et al. addresses the some of the limitations of claims 1, 31, 65, 66 and 67, and the limitations of claims 13, 14, 21, 22, 27, 28, 34, 36, 37 and 75.
Shenoy et al. shows porous composite scaffolds useful for tissue regeneration and methods of fabricating said scaffolds (pg. 1, para. [002]). Tissue regeneration refers to the regrowth or repair of cells, tissues, and organs and restoration or their functions via the interplay of living cells, an extracellular matrix, and cell communicators. Tissue regeneration has been used to treat and heal broken bones, and many other diseases. Tissue regeneration therapy is often carried out by using a scaffold simulating the body anatomy (pg. 1, para. [003] thru [004] [components for revascularization and bone repair to an injured bone site]). 
Regarding claims 1 and 31, the porous multi-layer composite scaffold is a tri-layer composite scaffold. The first, second and third layers are also referred to as the upper, middle, and bottom layers/regions (pg. 15, para. [0039] [Claims 1 and/or 31- a first porous osteoconductive scaffold component, a second porous osteoconductive scaffold component, a third scaffold component]).
The different layers have different physicochemical properties synergistically combining conformability, robustness, and other desirable properties (pg. 4, para. [0013]). The porous multi-layer composite scaffold can be used to deliver one or more biologically active agents. Examples of biologically active agents include, minimally, growth factors, and cells, such as blood cells and chondrocytes (pg. 15, para. [0040] [Claims 1 and/or 31- to hold and deliver growth factors, to hold and deliver osteogenic and/or angiogenic cells]).
Substantial crosslinking allows formation of covalent bonds between the first and second, and second and third layers, thereby enhancing the integrity and mechanical strength of the multi-layer composite scaffold (pg. 12, para. [0032] [Claim 1- provides a stable mechanical environment for promoting bone cell proliferation and vascularity]).
Further regarding claims 1 and 31, and regarding claims 21, 22, 66, 67 and 75, collagen is mixed with tri-calcium phosphate granules (TCP) and 1-ethyl-3-[3-dimethylaminopropyl] carboiimide hydrochloride (EDC) to form a second mixture. The second mixture is immediately cast on top of the first mixture (pg. 17, para. [0044]). The calcium based minerals, but are not limited to, calcium phosphate, β-tri-calcium phosphate, calcium sulfate hemihydrate, and calcium sulfate dihydrate (pg. 9, para. [0027] [Claims 1 and 31- a first and second osteoconductive scaffold, one or both of the first osteoconductive scaffold component or the second osteoconductive scaffold component further comprise one or more selected from a group which includes a calcium-based ceramic] [Claims 1, 66 and 67- a biological material comprising collagen] [Claims 21 and 22- layered scaffold components] [Claim 75- a biomimetic calcium phosphate bone precursor encapsulated within at least one of the first osteoconductive scaffold component or the second first osteoconductive scaffold component]).

It is noted that Applicant’s specification recites:  “The osteoconductive scaffold of the present invention preferably comprises a biological material such as collagen; or a calcium based ceramic, preferably, a calcium phosphate compound” (originally-filed specification, pg. 5, lines 8-11). Therefore, the calcium phosphate compounds, shown by Shenoy et al., are considered to be calcium based ceramics.

Regarding claims 13 and 14, Shenoy et al. shows that the re-lyophilized composite scaffold was cut into different shapes (squares, rectangles, and cylinders) of varying sizes (pg. 20, para. [0058]). Tissue regeneration delivers living tissue and stimulates the body’s own natural healing process by activating the body’s inherent ability to repair and regenerate (pg. 1, para. [003] [Claim 13- the device has a shape selected from rectangle, square, circle and cylinder] [Claim 14- the device is adapted to be cut and sized]).
Regarding claim 27, other polysaccharides may be used as the sole polysaccharide in the mixture or as one of the polysaccharides in combination with chondroitin sulfate. Granules of hydroxyapatite (HA), biphasic HA/TCP or other calcium based minerals may be added to the mixture instead of TCP (pg. 18, para. [0048] [Claim 27- the one or both of the first osteoconductive scaffold component or the second first osteoconductive scaffold component further comprise one or more selected from a group which includes hydroxyapatite (HA)]).
Regarding claim 34, in the described inventive method, a first mixture is applied to a substrate by known means. The substrate can be a medical device, such as an implant (pg. 6, [0019] [Claim 34- a pharmaceutical or medical device]).
Regarding claims 36 and 37, additional cells that can be used for the invention include, but are not limited to, chondrocytes, osteoblasts and other cells that form bone. Preferably, the biological agent is a bone marrow aspirate, among other agents (pg. 16, cont. para. [0041] [Claim 36- the growth factors are in at least one of Bone Marrow Aspirate and the pores of the first size are sized to hold the Bone Marrow Aspirate] [Claim 37- the one or more of the viable angiogenic cells are in at least one of Bone Marrow Aspirate]).
Regarding claims 28 and 65, Shenoy et al. teaches that Lu et al., incorporated by reference, discloses a multi-layer scaffold wherein the first layer is a hydrogel (pg. 3, para. [008] [Claim 28- the biological material further comprises a hydrogel] [Claim 65- the sponge comprises a natural or synthetic hydrogel matrix for supporting 3D cellular growth]).

It is noted that claim 1 recites the functional limitation ‘designed to treat Avascular Necrosis (AVN) and aid in musculo-skeletal healing’. It appears as though the functional limitation is an inherent characteristic of the implantable device, as shown by Shenoy et al. in view of Miao et al. The device described by Shenoy et al. is a porous multilayer scaffold which promotes tissue regeneration and which can be used as a bone graft in orthopedic applications (Shenoy et al., pg. 18, para. [0049]). AVN is characterized by the death of bone tissue due to an interruption of the blood supply; and the porous multilayer scaffold, shown by Shenoy et al., can be used to deliver one or more biologically active agents, including blood cells, growth factors, stem cells and bone marrow aspirate, to an injured tissue site, such as bone. Therefore, the device, as shown by Shenoy et al. in view of Miao et al., exhibits the properties that would be required to treat AVN (MPEP 2114 (I)). On the other hand, at the discretion of the Examiner, Altschuler has been cited to show treatment of AVN, by way of addressing the limitations of claim 1.

Shenoy et al. does not show: 1) a first scaffold component has pores of a first size, and a second scaffold component has pores of a second size [Claims 1 and 31]; 2) the pores of the second size are larger than the pores of the first size [Claims 1 and 31]); 3) octacalcium phosphate [Claims 1 and 31]; 4) the porous biomaterial comprises a sponge [Claims 6, 65, 66 and 67]; 5) the first pore size is 2-10µm, and the second pore size is 100-350µm [Claim 12]; 6) an octacalcium phosphate compound in granular form [Claim 20]; 7) the medical device comprises at least one selected from a group which includes antibiotics [species election] [Claim 35]; and 8) the inorganic bone precursor further comprises dicalcium phosphate dihydrate [Claim 69].

Miao et al. addresses the limitations of claim 6, 65, 66 and 67, and provides information that would motivate one of ordinary skill in the art to incorporate different pores sizes in the various layers of the scaffold, by way of addressing the limitations of claims 1, 12 and 31.
Miao et al. teaches that porous biomaterials exhibit the potential of bone ingrowth. To optimize the mechanical and biological properties, porous biomaterials with graded/gradient porosity, pore sizes, and/or composition have been developed (pg. 26, Abstract [nexus to Shenoy et al.] [a porous biomaterial to support bone growth]). Graded/gradient porous biomaterials can be grouped according to the overall shape and the structural configuration. The basic shapes are rectangular blocks and cylinders (or disks). For the cylindrical shape, there are configurations of dense core-porous layer, less porous core-more porous layer, dense layer-porous core, and less porous layer-more porous core. For the rectangular shape, in the gradient direction i.e., the direction with varying porosity, pore size, or composition, there are configurations of porous top-dense bottom (same as porous bottom-dense top), porous top-dense center-porous bottom, dense top-porous center-dense bottom, etc. These basic shapes and configurations can be made into more shapes if the porous biomaterials can be machined or trimmed (pg. 29, last para. thru pg. 30, lines 1-2 and Figure 2 [nexus to Shenoy et al.] [a multi-layered scaffold device]). Graded/gradient porous biomaterials can be used as scaffolds that can lead to a new tissue mimicking a natural tissue structure. Extracellular matrices such as collagen type II can be used (pg. 33, para. 1 [nexus to Shenoy et al.] [collagen as biological scaffold material, per claims 65, 66 and 67]).
Regarding claims 6, 65, 66 and 67, graded porous hydroxyapatite (HA) was prepared by a multiple and differentiated impregnation method. In brief, a cellulose sponge was first completely immersed in an HA slurry (pg. 38, para. 2 [Claims 6, 65, 66 and 67- the biological material comprises a sponge]).
Regarding claims 1, 12 and 31, total porosity is one of the important structural features. Depending on pore size, micropores (e.g., <10 microns) and macropores (>50 microns) are used in describing porous biomaterials (pg. 28, para. 1). Some researchers utilized multiple levels of pore sizes, with each level having its own functions. The first level (1-100 microns) is typically observed in porous bone structure. The second level (100-350 microns) is optimum for bony ingrowth. Other layers may have pores sizes of 350-1,000 microns and/or 350-3,500 microns (pg. 32, para. 1 [Claims 1 and 31- a first pore size and a second pore size]).
Miao et al. further teaches that vascular channels are approximately 100-250 microns in diameter, bone producing cells (in lacunae, 5-10 microns in diameter) and interconnecting fenestrations (canaliculi, 1-5 microns in diameter) are examples of the low end of porosities present in bone (pg. 27, last para. [Claim 12- the first pore size is 2-10 μm and the second pore size is 100-350 μm]).
That is, pores sizes in implantable devices are designed to allow and encourage vascularization and to mimic the bone milieu in vivo, which would be required to treat avascular necrosis (AVN) and aid in musculo-skeletal tissue healing.
In addition, compare Figure 2 of Miao et al. with Applicant’s Figures 5 and 8. 

Altschuler addresses the limitations of claim 35, and the functional limitation ‘designed to treat Avascular Necrosis (AVN) and aid in musculo-skeletal healing’, by way of addressing the limitations of claim 1.
Altschuler shows optimized solid substrates for promoting cell or tissue growth or restored function (pg. 2, para. [0012]). In some embodiments, multiple solid substrates comprising polymeric additives are implanted into a desired implantation site (pg. 35, para. [00225]). ‘Polymer’ refers to the presence of a layer of polymeric material in association with at least a portion of the solid substrate material (pg. 30, para. [00192]). A polymer coating comprises a natural polymer comprising, minimally, collagen (pg. 31, para. [00201]). In some embodiments, the solid substrate contains a biocompatible matrix which is a hydrogel (pg. 14, para. [0087] [nexus to Shenoy et al.] [an implantable device comprising layered substrates comprising collagen and/or a hydrogel as a porous biomaterial]). In some embodiments, the bone cements may include tricalcium phosphate, among others (pg. 39, para. [00247] [nexus to Shenoy et al.] [tricalcium phosphate as a biomimetic bone generating agent]).
Regarding claim 1, the methods and materials of the described invention are useful applications in, minimally, avascular necrosis (pg. 29, para. [00187] [Claim 1- designed to treat Avascular Necrosis (AVN) and aid in musculo-skeletal tissue healing]).
Regarding claim 35, in one embodiment, the effector compound incorporated into the implant comprises any compound from the following group, which includes antibiotics (pg. 36, para. [00233] [Claim 35- the pharmaceutical or medical device comprises at least one selected from the following group which includes an antibiotic] [species election]). 

Chi addresses some of the limitations of claims 1 and 31, and the limitations of claims 20 and 69.
Chi shows a production device and manufacturing processes for bone substitute material with excellent osteoconductive and osteoinductive characteristics (column 2, lines 63-66 [nexus to Shenoy et al.] [osteoconductive scaffold component for bone regeneration]). In order to stimulate the processes of osteoblasts and osteoclasts in natural bone rebuilding or new bone formation, a chemical solution spray deposition method is presented (column 3, lines 5-7 [nexus to Shenoy et al.] [osteoblasts]).
Regarding claims 1, 31 and 69, the solution particles with calcium ion collide with those with phosphate ion, which induces a chemical reaction between calcium and phosphate. This reaction formulates various calcium phosphate precipitates, such as hydroxyapatite (HAP), tricalcium phosphate (TCP), octacalcium phosphate (OCP), and dicalcium phosphate dihydrate (DCDP) (column 3, lines 39-46 [Claims 1 and 31- octacalcium phosphate] [Claim 69- the third scaffold component further comprises dicalcium phosphate dihydrate]).
Regarding claim 20, the phosphorus content of the minerals is very similar, and therefore accurate chemical analysis is required to distinguish between these minerals from changes in the solution composition during crystal growth (column 3, lines 53-56). The ratio of crystalline to amorphous structures is closely related, not only to mechanical properties, but also to osteoconductive and osteoinductive activities during the fusion process with natural bone (column 3, lines 65-66 thru column 4, lines 1-2 [Claim 20- the octacalcium phosphate is in granular form]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the implantable device comprising at least one osteoconductive scaffold component, and a component, which holds and delivers both growth factors and osteogenic and/or angiogenic cells, as shown by Shenoy et al., by incorporating a sponge [Claims 6, 65, 66 and 67], as shown by Miao et al., with a reasonable expectation of success, because Shenoy et al. shows a tri-layer porous composite scaffold which comprises collagen; and one of the sponges, shown by Miao et al., is made of collagen. Therefore, it would have been obvious to have included a collagen layer, shown by Shenoy et al., as a collagen sponge, as shown by Miao et al., with a predictable expectation of success, because compositions that are physically (compositionally) the same have the same properties (MPEP 2143 (I)(G) and MPEP 2112.01 (II)).
It would have been further obvious to have incorporated pores with specific sizes into specific layers of a multilayer scaffold [Claims 1, 12 and 31],  as shown by Miao et al., with a reasonable expectation of success. Miao et al. teaches that scaffold devices used to regenerate and vascularize bone tissue are graded/gradient devices which comprise different layers of material comprising different pore sizes; e.g., <10µm and >50µm, and, more specifically, 100-350µm, and the device of Shenoy et al. is a porous multi-layer scaffold construct, which can retain living cells, including blood cells, useful for bone tissue regeneration (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made those modifications, because Miao et al. teaches that it is known that different sizes of pores are suitable for ingrowth of different tissues; e.g., 5-15µm for fibroblast ingrowth, 70-120µm for chondrocyte ingrowth, and 100-400µm for bone regeneration, depending on the porosity as well as scaffold materials (pg. .32, last para.). An implant of graded/gradient porosity will mimic the natural porous structure of bone more closely than the uniform porous biomaterials (pg. 32, para. 3). Interconnected porosity also acts like an organization of vascular canals that can insure the supply of blood and nutrients for the viability of bone (pg. 32, para. 2). That is, incorporation of composite layers with different pore sizes into an implantable device would mimic natural bone structure and, therefore, would be an improvement to an implantable device designed to treat AVN, which would require re-vascularization and integration of musculo-skeletal healing.
It would have been further obvious to have used the implantable device to treat avascular necrosis (AVN) and to aid in musculo-skeletal tissue healing [Claim 1], and to have incorporated antibiotics into the implantable device [Claim 35], because Miao et al. shows graded/gradient porous biomaterials that provide structure that facilitates vascularization and integration of muscle and bone tissue due to their mimicry of the natural bone milieu in vivo (MPEP 2143 (I)(G)). In addition, it is common practice to administer antibiotics, by whatever fashion, to subjects undergoing invasive medical procedures, such as device implantation, so as to prevent a bacterial infection resulting from said procedure (MPEP 2144 (I)).
It would have been further obvious to have incorporated octacalcium phosphate (OCP) in granular form [Claims 1, 20 and 31], and dicalcium phosphate dihydrate [Claim 69], as shown by Chi, with a reasonable expectation of success. Chi teaches that the production of calcium phosphate compounds results in various forms of said compounds with regard to the number of calcium moieties in each compound, and that said compounds tend to crystallize out as they “grow”; i.e., they become granular (column 3, lines 53-66 thru column 4, lines 1-2). Chi also teaches that tricalcium phosphate (TCP) is one of these calcium phosphate compounds (column 3, lines 43-46). Therefore, it would be obvious to one of ordinary skill in the art to substitute the granular TCP, shown by Shenoy et al., with the OCP or DCDP, shown by Chi, with a predictable expectation of success, because TCP, OCP and DCDP are all calcium phosphate compounds that may be used to regenerate or repair bone, as shown by Chi, which is the intended use of the device, shown by Shenoy et al. in view of Miao et al., and Altschuler (MPEP 2143 (I)(G) and MPEP 2112.01 (II)). In addition, Chi lists the various calcium phosphate compounds, including TCP, OCP and DCDP, as having equivalent functional activity with regard to bone regeneration. In addition, Shenoy et al. recites other calcium compounds that may also be used in lieu of TCP. Therefore, it would be obvious to (try to) use any calcium compound recited in the relevant prior art.
One of ordinary skill in the art would have been motivated to have made that modification, because Shenoy et al. shows that granules of hydroxyapatite (HA) may also be used in combination with TCP, e.g., as a biphasic compound (pg. 18, para. [0048]). The chemical formula for hydroxyapatite is Ca10(PO4)6(OH)2; i.e., it is a deca-calcium phosphate compound. Therefore, one of ordinary skill in the art would be motivated to combine calcium phosphate compounds having a “high” ratio of calcium (such as octacalcium phosphate or hydroxyapatite) with a compound having a “low” ratio of calcium, because Shenoy et al. shows that one can produce a unique biphasic compound by doing so.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 32 is rejected under 35 U.S.C. §103 as being unpatentable over Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claim 31 above, and further in view of Cao et al. (U.S. Patent Application Publication No. 2011/0117170 A1).
[Cao et al. cited in the Non-Final Office Action mailed 04 January 2022.]

Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claim 31 above, do not show: 1) components are delivered simultaneously [Claim 32].

Cao et al. provides information that would motivate one of ordinary skill in the art  to configure a layer scaffold composition, as shown by Shenoy et al., to release or deliver scaffold components simultaneously, by way of addressing the limitations of claim 32.
Cao et al. shows a scaffold composition organized into layers, each with a different permeability, containing physical channels or paths through which bioactive compositions move more easily towards a targeted area of release of the device (pg. 2, para. [0023] [nexus to Shenoy et al.] [layered scaffold]). Therapeutic applications of the device include vascular tissue generation, regeneration and repair. The scaffold composition and/or bioactive composition spatially or directionally regulates release of a bioactive composition with means to promote angiogenesis in local tissues, such as bone (pg. 4, para. [0040] thru pg. 5, cont. para. [0040]). Growth factors for tissue engineering may include TGF-β for proliferation and differentiation of bone forming cells (pg. 15, para. [0126], Table [nexus to Shenoy et al.] [porous layered scaffold for bone regeneration and/or vascularization, growth factors])
Regarding claim 32, the second bioactive composition may include signaling molecules that can inhibit or activate Notch signaling. Signaling molecules of the second bioactive composition are released from scaffolds and devices simultaneously or sequentially with bioactive compositions comprising angiogenic factors (pg. 2, para. [0017] [Claim 32- the device is configured to deliver said components, simultaneously, for bone repair and regeneration]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the implantable device comprising at least one osteoconductive scaffold component, and a component, which  holds and delivers both growth factors and osteogenic and/or angiogenic cells, as shown by Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claim 31 above, by configuring a device to release components simultaneously [Claim 32], as shown by Cao et al., with a reasonable expectation of success, because Cao et al. shows that scaffolds for use in bone regeneration and/or vascularization comprise a variety of different bioactive compositions which may be released from the scaffold device simultaneously or sequentially (MPEP 2143 (I)(G)). In addition, even in the absence of Cao et al., it would have been obvious to have delivered the components in the device simultaneously, because simultaneous delivery would expedite the repair and/or regeneration of the bone tissue by delivering the growth factors and cells at the same time to optimize their interaction (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because Cao et al. shows several polymeric carriers used to deliver growth factors in order to regenerate bone (pg. 16, para. [0128], Table). That is, there have been several successful applications of polymeric carriers/scaffolds that release various bioactive factors in order to regenerate various types of bone, such as spinal bone, long bone, ectopic and hip bone, craniofacial bone, and cartilage (pg. 16, para. [0128], Table), which demonstrates the carriers’ therapeutic versatility.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 41 and 42 are rejected under 35 U.S.C. §103 as being unpatentable over Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claim 1 above, and further in view of Nukavarapu et al. (U.S. Patent Application Publication No. 2014/0178455 A1) and Han ((2015) Ph.D. dissertation, Univ. of Utah, Dept. of Materials Sci. and Eng., pp. 1-184).
[Nukavarapu et al. and Han cited in the Non-Final Office Action mailed 04 January 2022.]

Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claim 1 above, do not show: 1) different sized β-TCP/OCP granules which trap air bubbles between the first and second scaffold components [Claim 41]; and 2) oxygen trapped within at least one of the first, second or third components [Claim 42].

Nukavarapu et al. provides information that would motivate one of ordinary skill in the art to form a scaffold comprising an osteoconductive scaffold component, as shown by Shenoy et al., that can trap air bubbles, by way of addressing the limitations of claims 41 and 42.
Nukavarapu et al. shows an invention which provides gradient porous scaffolds which comprise cells and/or growth factors associated with the scaffold (pg. 1, para. [0003]). The invention provides methods for bone regeneration or osteochondral defect repair (pg. 1, para. [0011] [nexus to Shenoy et al.] [porous scaffold for bone regeneration]). The invention provides methods for making a gradient porous scaffold (pg. 1, para. [0004] [nexus to Shenoy et al., Miao et al. and Altschuler] [scaffold with different pore sizes]).
Regarding claims 41 and 42, moderately-porous scaffolds displayed increased oxygen diffusion, pre-osteoblast infiltration, proliferation and survival throughout the entire scaffold. The methods disclosed herein permit one to modulate scaffold porosity and, in turn, develop oxygen tension controlled matrices that are effective for large area bone regeneration (pg. 7, para. [0086] [Claim 41- further comprising different sized β-TCP/OCP granules that trap air bubbles between the first osteoconductive scaffold component and the second osteoconductive scaffold component] [Claim 42- further comprising oxygen trapped within at least one of the first osteoconductive scaffold component, the second osteoconductive scaffold component, and the third scaffold component]). 

 Han provides information that would motivate one of ordinary skill in the art to use calcium phosphate compounds, such as TCP and/or OCP, as shown by Shenoy et al. and Chi, to trap air bubbles within an osteoconductive layer of a layered, composite scaffold, also shown by Shenoy et al., by way of addressing the limitations of claims 41 and 42.
Regarding claims 41 and 42, Han shows an emulsion coated with dicalcium phosphate. The desired function of the particle is as an oxygen carrier. Calcium phosphate was used to coat the lecithin emulsion particles, allowing for careful control of the coating thickness (pg. iii, Abstract). The estimated diffusion coefficient of released oxygen was measured for uncoated particles and particles coated with calcium phosphate. The relative change of the diffusion coefficient between the uncoated and coated particles showed that the coating does reduce the release rate of oxygen (pg. 113, para. 3.4.2.2.4 [nexus to Chi] [dicalcium phosphate] [Claim 41- further comprising different sized β-TCP/OCP granules that trap air bubbles between the first osteoconductive scaffold component and the second osteoconductive scaffold component] [Claim 42- further comprising oxygen trapped within at least one of the first osteoconductive scaffold component, the second osteoconductive scaffold component, and the third scaffold component]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the implantable device comprising at least one osteoconductive scaffold component, and a component, which holds and delivers both growth factors and osteogenic and/or angiogenic cells, as shown by Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claim 1 above, by trapping air/oxygen within the scaffold components [Claims 41 and 42], as shown by Nukavarapu et al., e.g., by flushing the layered, composite scaffold with air/oxygen, with a reasonable expectation of success, because, firstly, Han shows that calcium phosphate compounds, of which the TCP shown by Shenoy et al. is one, appears to trap oxygen, in that it reduces oxygen release from a nanoemulsions particle when said calcium phosphate compound is used as a coating therefor (MPEP 2143 (I)(G)). In addition, Nukavarapu et al. shows that porosity of the scaffold is a way to control oxygen diffusion/tension within the composite scaffold (pg. 7, para. [0086]).
It would be obvious to one of ordinary skill in the art that a composite scaffold comprising cells would require oxygen in order that the cells within the scaffold could grow (MPEP 2144 (I)). Therefore, one might be motivated to flush the scaffold with oxygen. Nukavarapu et al. shows gradient porous scaffolds comprising collagen and proteoglycans in different amounts going from deep to superficial zones (pg. 1, para. [0002] thru [0003]). Shenoy et al. also shows porous collagen scaffolds. Therefore, it would be obvious to use different pore sizes, as shown by Shenoy et al. in view of Miao et al., and Altschuler, in order to trap air/oxygen (i.e., to control the diffusion of oxygen through the scaffold) by way of retaining oxygen availability for growing cells (MPEP 2143 (I)(G) and MPEP 2144 (I)). 
One of ordinary skill in the art would have been motivated to have made those modifications, because, as stated above, cells require oxygen to grow, and, therefore, one would be motivated to make the oxygen tension/oxygen available environment within the scaffold as oxygen-rich as possible, in order to insure efficient and effective cell propagation leading to bone regeneration and vascularization.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
	Applicant’s arguments, pp. 9-11, filed 04 April 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

	1. Applicant remarks (pg. 9, para. 3) that a rejection based on a reference incorporated in a primary reference improper. The rejection of claims 28 and 65 based on a reference incorporated in Shenoy is improper.
	However, the reference incorporated in Shenoy et al. (i.e., Lu et al.) is not improper, because the reference is applicable prior art and Shenoy et al. accurately describes the content of Lu et al. In any case, the reference citation has been cited here (U.S. Patent Application Publication No. 2006/0036331 A1), Lu et al. showing a polymer-ceramic-hydrogel composite for osteochondral repair. An apparatus for osteochondral tissue engineering comprises said composite which, in turn, comprises 
regions of varying matrices which provide a functional interface between multiple tissue types. The regions comprise, according to one embodiment: (a) a first region comprising a hydrogel; (b) a second region adjoining the first region; and (c) a third region adjoining the second region and comprising a porous scaffold (Lu et al., pg. 1, para. [0015]). 
In addition, MPEP 2163.07(b) states: “The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed.” That is, even in the absence of the supplied Lu et al. reference, a document that is incorporated by reference is considered to be proper and is treated as part of the written text of the document that incorporates it.

	2. Applicant remarks (pg. 9, para. 5 thru pg. 10, lines 1-2) that Shenoy does not disclose or teach a device including "allograft trabecular bone, xenograft trabecular bone, demineralised bone matrix (DBM), and a calcium-based ceramic." There is a passage with the word "ceramic," but that passage relates to the mold in which the Shenoy device is cast.
	However, in response to Applicant, with regard to the term ‘calcium-based ceramic’, Applicant’s specification recites: “A third component comprising a biomimetic bone generation phase, optionally comprising a calcium phase; and an osteoconductive scaffold which provides a stable mechanical environment. The osteoconductive scaffold of the present invention preferably comprises a biological material such as collagen; or a calcium based ceramic, preferably, a calcium phosphate compound” (spec., pg. 5, lines 6-11); and “Ceramic materials (generally calcium phosphate) are the favoured osteoconductive scaffold…” (pg. 9, lines 12-13). That is, the term ‘calcium-based ceramic’ encompasses or describes the calcium phosphate compounds shown by Shenoy et al. A calcium-based ceramic is one of the elements of the Markush group that may not be selected in some embodiments of the invention.

	3. Applicant remarks (pg. 10, para. 1-3) that: 1) the alleged teachings of Miao do not suggest modifying Shenoy with "allograft trabecular bone, xenograft trabecular bone, demineralised bone matrix (DBM), and a calcium-based ceramic”; 2) the alleged teachings of Altschuler do not suggest modifying Shenoy with allograft trabecular bone, xenograft trabecular bone, demineralised bone matrix (DBM), and a calcium-based ceramic”; and 3) Chi also do not suggest modifying Shenoy with "allograft trabecular bone, xenograft trabecular bone, demineralised bone matrix (DBM), and a calcium-based ceramic”.
	However, in response to Applicant, as noted above, Shenoy et al. does describe at least one calcium-based ceramic, which includes the calcium phosphate compounds shown by Shenoy et al., in view of Applicant’s description of the term ‘calcium-based ceramic’.

	4. Applicant remarks (pg. 11), with regard to claims 32, 41 and 42, that the alleged teachings of the cited prior art (i.e., Cao et al., and Nukavarapu et al. and Han) do not teach all of the elements of respective claims 32, and 41 and 42, and do not render these dependent claims obvious.
	However, in response to Applicant, these arguments are not persuasive for the same reasons as set forth above.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651           

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631